 
 
I 
111th CONGRESS
1st Session
H. R. 2026 
IN THE HOUSE OF REPRESENTATIVES 
 
April 22, 2009 
Mr. Kline of Minnesota (for himself, Mr. McKeon, Mr. Wilson of South Carolina, Mr. Roe of Tennessee, Mrs. Bachmann, Mr. Sessions, Mr. Bartlett, Mrs. Blackburn, Mr. Price of Georgia, Mr. Jordan of Ohio, Mr. Latta, Mr. Marchant, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Workforce Investment Act of 1998 to make non-union training programs eligible for Federal funding under the Green Jobs program. 
 
 
1.Short titleThis Act may be cited as the Green Jobs Improvement Act. 
2.Eligibility of non-union programs for Green Jobs fundingSection 171(e) of the Workforce Investment Act of 1998 (29 U.S.C. 2916(e)) is amended— 
(1)by amending subclause (I) of paragraph (2)(B)(ii) to read as follows: 
 
(I)includes participation of industry and may include workforce investment boards, community-based organizations, qualified service and conservation corps, educational institutions, small businesses, public employers, cooperatives, State and local veterans agencies, veterans service organizations, and labor organizations, including joint labor-management training programs; and; 
(2)in paragraph (2)(D)(iii)(I), by striking includes the equal participation of and all that follows and inserting includes participation of industry and may include workforce investment boards, community-based organizations, qualified service and conservation corps, educational institutions, small businesses, public employers, cooperatives, State and local veterans agencies, veterans service organizations, and labor organizations, including joint labor-management training programs; 
(3)in paragraph (2)(E)(ii)(I)— 
(A)by inserting and after adults or youth,; and 
(B)by striking , and labor organizations representing workers in such industry sectors; and 
(4)by amending paragraph (4) to read as follows: 
 
(4)Worker protections and nondiscrimination requirementsThe provisions of sections 181 and 188 shall apply to all programs carried out with assistance under this subsection.. 
 
